       Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 1 of 13



 1 Jaburg & Wilk, P.C.
   3200 N. Central Avenue, 20th Floor
 2 Phoenix, AZ 85012
   602.248.1000
 3
   Maria Crimi Speth (012574)
 4 mcs@jaburgwilk.com
   Aaron K. Haar (030814)
 5 akh@jaburgwilk.com
 6 Holland & Knight LLP
   200 South Orange Avenue, Suite 2600
 7 Orlando, Florida 32801
   407.425.8500
 8
   Judith M. Mercier (pro hac vice application forthcoming)
 9 Judy.Mercier@hklaw.com
   Benjamin A. Taormina (pro hac vice application forthcoming)
10 Benjamin.Taormina@hklaw.com
11 Attorneys for Plaintiff
12
                                    UNITED STATES DISTRICT COURT
13
                                      FOR THE DISTRICT OF ARIZONA
14
      CarGuard Administration Inc., an
15    Arizona corporation,                          Case No.
16                       Plaintiff,
                                                    COMPLAINT
17    v.
18    National Administrative Service Co.,
      LLC, an Ohio limited liability company;
19    Dimension Service Corporation, an Ohio
      corporation; Affordable Auto Protection,
20    LLC, a Florida limited liability
      company; Autoguard Advantage
21    Corporation, an Ohio corporation; and
      Augustus Renny, a Florida resident,
22
                         Defendants.
23
24
              Plaintiff CarGuard Administration Inc. alleges:
25
                                         PRELIMINARY STATEMENT
26
              1.       This is an action for unfair competition and false designation of origin
27
     under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); for vicarious and
28
     contributory trademark infringement and unfair competition; and for related claims of


     22126-22126-00001\\AKH\\AKH\\4601370.2
     Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 2 of 13



 1 defamation, trademark infringement, and unfair competition under the common law of
 2 the State of Arizona.
 3                                         PARTIES
 4        2.       Plaintiff CarGuard Administration, Inc. (“CarGuard”) is a corporation that
 5 was originally incorporated in the State of Kansas on January 28, 2015. On April 15,
 6 2020, CarGuard re-domesticated to the State of Arizona.
 7        3.       Defendant National Administrative Service Co., LLC (“NASC”) is an
 8 Ohio limited liability company with its principal place of business at 5500 Frantz Rd,
 9 Ste 100, Dublin, Ohio 43017.
10        4.       Upon information and belief, NASC’s members are all citizens of States
11 other than Arizona.
12        5.       Defendant Dimension Service Corporation (“Dimension”) is an Ohio
13 corporation with its principal place of business at 5500 Frantz Rd, Ste 100, Dublin,
14 Ohio 43017.
15        6.       Defendant Autoguard Advantage Corporation (“Autoguard”) is an Ohio
16 corporation with its principal place of business at 5500 Frantz Road, Ste 100, Dublin,
17 Ohio 43017.
18        7.       Upon information and belief, Defendants NASC, Dimension, and
19 Autoguard are affiliated companies, which share the same office, staff, directors,
20 shareholders.
21        8.       Defendant Affordable Auto Protection, LLC (“AAP”) is a Florida limited
22 liability company with its principal place of business at 1300 Old Congress Rd, West
23 Palm Beach, Florida 33409.
24        9.       Upon information and belief, Defendant AAP is owned and operated in
25 whole or in part by Augustus “Gus” Renny.
26        10.      Upon information and belief, AAP’s members are all citizens of States
27 other than Arizona.
28


                                                 2
      Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 3 of 13



 1         11.    Defendant Renny is an individual who, upon information and belief, was,
 2 at all relevant times, a resident of the State of Florida.
 3                                 JURISDICTION & VENUE
 4         12.    This Court has subject matter jurisdiction under 15 U.S.C. § 1121, 28
 5 U.S.C. §§ 1331, and 1338, and pursuant to the principles of supplemental jurisdiction
 6 under 28 U.S.C. § 1367.
 7         13.    Pursuant to 28 U.S.C. § 1332(a), there exists complete diversity of
 8 citizenship among the parties to this action and the matter in controversy exceeds the
 9 sum or value of $75,000.00 exclusive of interest and costs. By virtue of the foregoing,
10 this Court has original jurisdiction of this matter pursuant to 28 U.S.C. § 1332.
11         14.    This Court has personal jurisdiction over Defendants because, upon
12 information and belief, Defendants transact business and solicit business on a regular,
13 systematic, and continuous basis within the State of Arizona, and CarGuard’s claims
14 arise out of these transactions and solicitations of business.
15         15.    Alternatively, this Court has personal jurisdiction over Defendants arising
16 from Defendants’ commission of an intentional act expressly aimed at Arizona causing
17 harm Defendants knew was likely to be suffered in Arizona.
18         16.    Venue is proper in this Court under 28 U.S.C. § 1391(b) in that a
19 substantial part of the events or omissions giving rise to the claim occurred in this
20 District.
21                                GENERAL ALLEGATIONS
22         17.    CarGuard is an administrator of vehicle service contracts (“VSC”).
23         18.    A VSC, also known as an extended car warranty, is a paid plan that helps
24 cover costly car repairs and takes effect upon expiration of the manufacturer’s warranty.
25         19.    VSC administration involves program design, pricing, underwriting, and
26 billing and claims administration.
27         20.    CarGuard has been in the business of administering VSCs since 2015 and
28 has administered over 100,000 VSCs since its inception.


                                                   3
      Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 4 of 13



 1         21.    Since 2015, CarGuard has continuously and exclusively used the service
 2 mark CARGUARD in interstate commerce in connection with administering VSCs.
 3         22.    As a result of its widespread, continuous, and substantially exclusive use
 4 of the CARGUARD mark to identify its services, and CarGuard as their source,
 5 CarGuard owns valid and subsisting common law rights to the CARGUARD mark.
 6         23.    CarGuard’s CARGUARD mark is distinctive to both the consuming
 7 public and in CarGuard’s trade.
 8         24.    CarGuard has expended substantial time, money, and resources
 9 marketing, advertising, and promoting the services offered under the CARGUARD
10 mark.
11         25.    Shortly after CarGuard’s formation, CarGuard registered its tradename
12 “CarGuard Administration, Inc.” with the Secretary of State in each state in which
13 CarGuard did business, including Ohio, Kansas, and Arizona.
14                              Defendants’ Unlawful Conduct
15         26.    At all relevant times, Defendants were aware of CarGuard and its
16 operations under the CARGUARD mark.
17         27.    Defendants have never registered, sought to register, or in any other way
18 purported to own the CARGUARD mark.
19         28.    Defendants have never registered the tradename “CarGuard,” or any
20 variation thereof, in any State where it does business.
21         29.    In mid-2017, during an industry conference in Las Vegas, Nevada,
22 CarGuard hosted a social event for companies in the industry, which conference was
23 attended by CarGuard’s then-Chief Executive Officer Elijah Norton.
24         30.    Haytham ElZayn, owner of NASC, Autoguard, and Dimension, also
25 attended the event.
26         31.    At the event, ElZayn approached Norton and, in the course of
27 conversation, indicated he was aware of CarGuard and its use of the CARGUARD mark
28 in connection with administering VSCs.


                                                 4
     Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 5 of 13



 1        32.     At that time, ElZayn did not express any concern over CarGuard’s use of
 2 the CARGUARD mark and did not dispute CarGuard’s right to use the mark.
 3        33.     VSC administrators generally offer various programs based on varying
 4 levels of coverage.
 5        34.     A VSC administrator, like CarGuard, may have multiple programs with
 6 different names, such as “platinum coverage” and “gold coverage.”
 7        35.     The program names assist the VSC program administrator in
 8 distinguishing among the different types of programs it administers.
 9        36.     Dealers and sellers in the VSC industry typically market VSC
10 administrators’ services under the VSC administrator’s company name.
11        37.     It would be highly unusual for a dealer or seller to market a specific
12 program name.
13        38.     On September 3, 2020, Vajara Samararatine contacted CarGuard’s
14 president, Trevor Smith, via telephone and requested a meeting to discuss starting his
15 own VSC administrator.
16        39.     That same day, Smith met with Samararatine and others in San Clemente,
17 California.
18        40.     At the meeting, Samararatine informed Smith that it was his intention to
19 start his own administrative company or have an existing administrative company
20 “private label” a VSC program for him.
21        41.     Samararatine outlined his plans to create a vertically integrated VSC
22 administrator.
23        42.     Samararatine proposed that he would provide leads through wholly-owned
24 or affiliated sellers and would form an administrative company (with CarGuard as an
25 owner) or obtain such services via private label, whereby CarGuard would be the
26 administrator but Samararatine would have input over product and program
27 development.
28


                                               5
     Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 6 of 13



 1        43.    Samararatine estimated that his team could generate “around 5,000-6,000
 2 VSCs per month” through this arrangement.
 3        44.    Smith told Samararatine he would take the matter under advisement.
 4        45.    Smith ultimately decided not to proceed with the proposed business
 5 opportunity because he did not want CarGuard to be affiliated with what he understood
 6 would be robocallers.
 7        46.    In mid- to late-September, Smith informed Samararatine that CarGuard
 8 would decline the opportunity.
 9        47.    On October 15, 2020, Smith met with Samararatine and Defendant
10 Augustus “Gus” Renny in Newport Coast, California.
11        48.    At the meeting, Samararatine indicated that he was “partnering up” with
12 Renny and that they were going to court other VSC administration companies if
13 CarGuard was not interested.
14        49.    At the conclusion of the meeting, Smith reiterated that CarGuard was not
15 interested.
16        50.    On March 12, 2021 at 10:54 AM, Charles Gonzales, a CarGuard
17 accounting manager located in Arizona, received, in his individual capacity, an
18 automated, pre-recorded telephone call that stated it was calling about Gonzales’
19 expired automotive warranty.
20        51.    The call came from the telephone number (480) 605-3223.
21        52.    The pre-recorded message instructed Gonzales to “press ‘1’ to speak with
22 a representative from CarGuard.”
23        53.    Gonzales pressed “1” and was connected with a live person.
24        54.    The live person identified himself as Jeff Carr.
25        55.    Carr represented that the warranty on Gonzales’s vehicle had expired and
26 implored Gonzales to purchase a VSC.
27        56.    Gonzales proceeded to purchase the VSC.
28


                                                6
      Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 7 of 13



 1         57.     Carr stated the VSC would require a downpayment of $199.00 and the
 2 remaining balance would be financed through Mepco Payment Plans, with monthly
 3 payments of $175.18 over 22 months.
 4         58.     Gonzales gave Carr his credit card information.
 5         59.     Carr stated that all confirmatory paperwork would be mailed to Gonzales
 6 in Arizona.
 7         60.     Gonzales later called the customer service number provided by Carr and
 8 requested a copy of the relevant documents.
 9         61.     Customer service emailed a specimen copy of the contract to Gonzales.
10         62.     A true and correct copy of the contract (the “Specimen Contract”) is
11 attached as Exhibit A.
12         63.     The Specimen Contract identifies NASC as the “Administrator” of the
13 VSC.
14         64.     The Specimen Contract identifies Autoguard as the “Service Contract
15 Provider” for Arizona residents.
16         65.     The Specimen Contract includes the phrase “Car Guard Select” in the
17 footer of each page.
18         66.     On April 8, 2021, Gonzales received a payment confirmation and an e-
19 mail from customerservice@useaap.com that stated, “Congratulations on your
20 intelligent decision to activate your vehicle protection plan while you still qualify. . . .”
21         67.     The email was signed by Jeff Carr with a telephone number of (888) 678-
22 0697.
23         68.     A true and correct copy of the April 8, 2021 email is attached as Exhibit
24 B.
25         69.     The payment confirmation indicated it was “A Message from AAP” and
26 identified AAP as the entity to which the payment was made.
27         70.     AAP is the registrant of the domain name <useaap.com>.
28         71.     Gonzales later received another automated email with contract details.


                                                   7
      Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 8 of 13



1           72.    The email identified the contract number as “DAE1009605.”
2           73.    A true and correct copy of the email is attached as Exhibit C.
3           74.    The website at <useaap.com> does not use the term “CarGuard” or “Car
4 Guard.”
5           75.    Carr eventually sent Gonzales a copy of the VSC Application.
6           76.    The VSC Application identifies AAP as the “Seller.”
7           77.    The VSC Application includes the phrase “Car Guard Select” in the footer
8 of each page.
9           78.    A true and correct copy of the VSC Application is attached as Exhibit D.
10                                      COUNT ONE
11         (Unfair Competition and False Designation of Origin, 15 U.S.C. § 1125(a))
                                   (Against All Defendants)
12
            79.    CarGuard realleges all other allegations in this Complaint.
13
            80.    In the March 12, 2021 call to Gonzales, Defendants misrepresented that
14
     they were CarGuard.
15
            81.    The misrepresentation was made by automated, pre-recorded telephone
16
     call (or robocall) in violation of the Telephone Consumer Protection Act of 1991 (the
17
     “TCPA”), 47 U.S.C. § 227.
18
            82.    Upon    information     and   belief,   Defendants     have      made   this
19
     misrepresentation hundreds of thousands of times.
20
            83.    Upon    information     and   belief,   Defendants     have      made   this
21
     misrepresentation to shield itself from liability to consumers and from criminal
22
     prosecution for willful violation of the TCPA.
23
            84.    Defendants have further misrepresented that their services were affiliated
24
     with CarGuard by using the phrase “Car Guard Select” in the footer of their VSC
25
     applications and contracts.
26
            85.    Upon information and belief, Defendants have adopted the name “Car
27
     Guard Select” as one of their programs as further cover for their unlawful
28
     misrepresentations.


                                                 8
      Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 9 of 13



 1         86.    Defendants’ misrepresentations are likely to deceive consumers as to the
 2 origin, source, sponsorship, or affiliation of Defendants’ offerings, and are likely to
 3 cause consumers to believe, contrary to fact, that Defendants’ offerings are sold,
 4 authorized, endorsed, or sponsored by CarGuard, or that Defendants are in some way
 5 affiliated with or sponsored by CarGuard.
 6         87.    Defendants’ conduct is willful and is intended to and is likely to cause
 7 confusion, mistake, or deception as to the affiliation, connection, or association of
 8 Defendants with CarGuard.
 9         88.    Defendants’ conduct is also likely to cause consumers and law
10 enforcement to believe that CarGuard has engaged in unlawful robocalling in violation
11 of the TCPA.
12         89.    Defendants’ unauthorized use in commerce of the CARGUARD mark
13 constitutes use of a false designation of origin and misleading description and
14 representation of fact.
15         90.    Defendants’ conduct also constitutes unfair competition in violation of
16 Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
17         91.    Defendants’ conduct is causing immediate and irreparable harm and injury
18 to CarGuard, and to its goodwill and reputation, and will continue to both damage
19 CarGuard and confuse the public unless enjoined by this court. CarGuard has no
20 adequate remedy at law.
21         92.    CarGuard is entitled to, among other relief, injunctive relief and an award
22 of actual damages, Defendants’ profits, enhanced damages and profits, reasonable
23 attorney fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15
24 U.S.C. §§ 1116, 1117, together with prejudgment and post-judgment interest.
25                                      COUNT TWO
26                                       (Defamation)
                                    (Against All Defendants)
27
           93.    CarGuard realleges all other allegations in this Complaint.
28


                                                9
      Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 10 of 13



1           94.    Defendants made a false statement concerning CarGuard when, in the
2 course of violating the TCPA, they stated “press ‘1’ to speak with a representative from
3 CarGuard.”
4           95.    This statement was published to Gonzales and, upon information and
5 belief, thousands of other recipients of the robocall.
6           96.    The statement tends to harm CarGuard’s reputation because CarGuard
7 will be wrongly associated with illegal conduct and annoying robocalls, which may
8 subject CarGuard to civil lawsuits and criminal prosecution.
9                                    COUNT THREE
10                           (Common Law Trademark Infringement)
                                  (Against All Defendants)
11
            97.    CarGuard realleges all other allegations in this Complaint.
12
            98.    Defendants’ conduct violates CarGuard’s common law trademark rights.
13
            99.    The public recognizes CarGuard as the source of services under the
14
     CARGUARD mark.
15
            100.   Defendants’ actions are likely to cause confusion, or mistake, or to
16
     deceive as to Defendants’ affiliation, connection, or association with CarGuard, or as to
17
     the origin, sponsorship, or approval of its commercial activities.
18
            101.   Defendants committed these acts maliciously and in conscious disregard
19
     of CarGuard’s rights.
20
                                      COUNT FOUR
21                             (Common Law Unfair Competition)
                                   (Against All Defendants)
22
            102.   CarGuard realleges all other allegations in this Complaint.
23
            103.   Defendants’ conduct of committing a criminal act while pretending to be
24
     CarGuard constitutes unfair competition.
25
            104.   Defendants’ actions are likely to cause damages to CarGuard and subject
26
     CarGuard to liability and criminal prosecution.
27
            105.   Defendants committed these acts maliciously and in conscious disregard
28
     of CarGuard’s rights.

                                                  10
      Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 11 of 13



 1                                       COUNT FIVE
 2                 (Contributory Trademark Infringement and Unfair Competition)
                                      (Against Renny Only)
 3          106.    CarGuard realleges all other allegations in this Complaint.
 4          107.    Defendants Renny had knowledge of the infringing conduct and unfair
 5 competition committed by the corporate defendants.
 6      108. Renny materially contributed to and/or induced the conduct complained of
 7 herein despite his knowledge of the infringing conduct and unfair competition by the
 8 corporate defendants.
 9          109.    Renny is contributorily liable for trademark infringement and unfair
10 competition under federal and state law and are, thus, jointly and severally liable for all
11 damages for which the corporate defendants may be found liable.
12
                                          COUNT SIX
13                  (Vicarious Trademark Infringement and Unfair Competition)
                                      (Against Renny Only)
14
            110.    CarGuard realleges all other allegations in this Complaint.
15
            111.    Renny had the right and ability to supervise and control the infringing
16
     conduct and unfair competition committed by the corporate defendants and had a direct
17
     financial interest in such conduct.
18
            112.    Renny is vicariously liable for trademark infringement and unfair
19
     competition under federal and state law and are, thus, jointly and severally liable for all
20
     damages for which the corporate defendants may be found liable.
21
            WHEREFORE Plaintiff CarGuard Administration Inc. requests entry of
22
     judgment in its favor and against Defendants National Administrative Service Co., LLC,
23
     Dimension Service Corporation, Autoguard Advantage Corporation, Affordable Auto
24
     Protection, LLC, and Augustus Renny as follows:
25
                    A.     For   declaratory   relief   finding   that   Defendants’   activities
26
     complained of herein are unlawful under federal and state law.
27
28


                                                  11
     Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 12 of 13



 1                B.     For an award of actual damages to compensate CarGuard for its
 2 losses, damage to its business reputation, and/or lost sales and profits caused by
 3 Defendants’ unlawful conduct.
 4                C.     For an award in an amount equal to Defendants’ profits attributable
 5 to their unlawful conduct.
 6                D.     For an award of punitive damages in an amount appropriate to
 7 punish Defendants for their intentional and/or reckless disregard of CarGuard’s rights,
 8 and to deter Defendants and others from engaging in such misconduct in the future.
 9                E.     For an award of attorney fees and costs pursuant to 15 U.S.C. §
10 1117, and as otherwise provided by law.
11                F.     For an award of pre- and post-judgment interest on any ultimate
12 award to the maximum amount permitted by law.
13                G.     For preliminary and permanent injunctive relief ordering
14 Defendants and their employees, agents, officers, directors, attorneys, successors,
15 affiliates, subsidiaries, and assigns, and any and all persons or entities in active concert
16 with them, to:
17                       i)     Immediately cease and desist from engaging in any further
18 acts of false designation of origin and unfair competition including, without limitation,
19 offering, marketing, advertising, promoting, or authorizing any third party to offer,
20 market, advertise, or promote any goods or services bearing the CARGUARD mark or
21 any other mark that is a confusingly similar variation or colorable imitation thereof;
22                       ii)    Immediately cease and desist from making or displaying any
23 statement, representation, or depiction that is likely to lead the public or the trade to
24 believe that (a) Defendants’ offerings are in any manner approved, endorsed, licensed,
25 sponsored, authorized, or franchised by or associated, affiliated, or otherwise connected
26 with CarGuard or (b) CarGuard’s offerings are in any manner approved, endorsed,
27 licensed, sponsored, authorized, or franchised by or associated, affiliated, or otherwise
28 connected with Defendants.


                                                 12
     Case 2:21-cv-01037-SMB Document 1 Filed 06/14/21 Page 13 of 13



 1                      iii)     Refrain from registering or applying to register any
 2 trademark, service mark, domain name, trade name, or other source identifier or symbol
 3 of origin consisting of or incorporating the mark CARGUARD or any other mark that
 4 infringes or is likely to be confused with the CARGUARD mark, or any goods or
 5 services of CarGuard, or CarGuard as their source; and
 6                      iv)      Immediately cease and desist from assisting, aiding, or
 7 abetting any third person or entity in doing any act prohibited by the above-referenced
 8 subparagraphs.
 9               H.     For such other and further relief as is proper and just.
10                                 JURY TRIAL DEMAND
11        Plaintiff CarGuard Administration Inc. hereby requests a trial by jury pursuant to
12 Rule 38, Fed. R. Civ. P.
13
          Date: June 14, 2021.
14
                                          Respectfully submitted,
15
16
                                          /s/Maria Crimi Speth
17                                        Maria Crimi Speth
                                          Aaron K. Haar
18                                        JABURG & WILK, P.C.
                                          3200 N. Central Avenue, 20th Floor
19                                        Phoenix, AZ 85012
20                                        Judith M. Mercier
                                          (Pro hac vice application forthcoming)
21                                        Benjamin A. Taormina
                                          (Pro hac vice application forthcoming)
22                                        HOLLAND & KNIGHT LLP
                                          200 South Orange Avenue, Suite 2600
23                                        Orlando, Florida 32801
24
                                          Attorneys for Plaintiff
25
26
27
28


                                                13
